PER CURIAM. The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and'be treated as the notice of appeal from the June 29, 2016, judgments and sentences in Case No. 2016-CF-1177, in the Circuit Court in and for Citrus County, Florida. See Fla. R. App. P. 9.141(c)(6)(D). Additionally, a copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from, the March 8, 2016, violation of probation judgments and sentences in Case No. 2015-CF-284, in the Circuit Court in and for Citrus County, Florida. See Fla. R. App. P. 9.141(c)(6)(D). Notices of appeal shall be treated separately. PETITION GRANTED. TORPY, WALLIS and EISNAUGLE, JJ., concur.